The opinion of the court was delivered by
Fort, J.
This was an action for libel tried at the Atlantic Circuit, resulting in a verdict in favor of the plaintiff for $125. There are no assignments of error founded on admissions of evidence, and reference need be made only to the first assignment of error in determining the question here raised. This assignment is: “Because the trial court refused to non-*662suit the plaintiff, because the plaintiff had not proved malice in fact, and had not demanded in writing a retraction from the defendant, Walter E. Edge, of the matters alleged to bo libelous, as required under the act entitled An act relating to libel/ approved June 13th, 1398.” The contention of the defendant is that, under the act referred to, there can be no recovery in an action for libel, except there be proof of express malice, unless the plaintiff has made demand in writing for a retraction of the libelous article as published in the newspaper, and which is alleged as the basis of the action. To give the statute the construction contended for would -be to defeat the right of the plaintiff to recover even nominal damages in a libel suit. Such a construction would not be given to a statute depriving a person of a remedy unless it was so clear as to be beyond question. This court, however, has construed this statute directly against the contention of the defendant in this case. The defendant here did not deny that the publication was a libel, but, on the other hand, admitted it, and immediately, in his next publication, retracted and corrected it. The trial justice excluded from the jury, under the proof, all questions of punitive damages, and confined them to compensatory damages only. The amount of the verdict in this case makes it clear that the damages assessed by the jury were within the direction given to them by the court.
In Stuart v. News Publishing Co., 38 Vroom 317, this court held that, conceding the act entitled “An act relating to libel,” approved June 13th, 1898, to be constitutional (which was not then decided and is not intended now to be decided), that nevertheless, under that statute, to recover compensatory damages in an action for libel, it was only necessary to allege that the effect of the publication had been that the plaintiff was “injured in his good name, fame and credit, and brought into public scandal, infamy and disgrace with and among all his neighbors and other good and worthy persons to whom he was in anywise known.” ■ .
The provision of the act which says the plaintiff “shall recover only his actual damages proved and specially alleged in the declaration” is fully complied with by such an allega*663tion of actual damages or injury as that just above quoted. Stuart v. News Publishing Co., supra.
The language of the declaration in the case before us is quite as specific in the matter of special allegation of damages as in the declaration in the Stuart case. After reciting the facts as published, and showing their criminal and immoral character, and alleging that they were false and untrue in fact as to the plaintiff, the declaration proceeds as follows: “All of which was well known to the defendant at and before and since the time of such publication, by means of which said premises the plaintiff hath been forced and obliged to undergo, and hath undergone, trouble in body and mind, and laid out and expended large sums of money, and has been greatly affected in his good name and reputation; prevented from transacting his necessary and lawful method of business for a long space of time; by reason of said publication his family and children have been held up to shame, infamy and ridicule, and have also suffered in body and mind by reason of such publication, and the plaintiff has otherwise been greatly injured and damaged.”
This is a good declaration under the statute, and alleges specially sufficient grounds to entitle the plaintiff to recover actual damages (which means compensatory damages) for the special injuries thus alleged.
We have not passed upon the constitutional question argued in this case, because the case was submitted to the jury in such a way as to be within the Stuart case and to> be clearly within the statute as to damages, irrespective of the constitutional question.
For affirmance—The Chancellor, Chief Justice, Van Syckel, Dikon, Fort, Garretson, Pitney, Vredenburgh, Voorhees, Vroom. 10.
For reversal—None.